Citation Nr: 1819747	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  13-18 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for reactive airway disease (RAD), claimed as asthma.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to June 30, 2016 on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1977 to February 1995.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi which, inter alia, continued to deny a request to reopen a previously denied claim for service connection for RAD and gastroesophageal reflux disease (GERD).  The Veteran timely filed a notice of disagreement (NOD) and substantive appeal, via a VA Form 9. 

In a June 2016 Board decision, the Board reopened the claims for service connection for RAD and GERD and remanded the de novo claims for service connection to the RO for further development.  Additionally, the Board found that TDIU was properly inferred by the RO as part and parcel of a claim for increased rating of headaches and remanded the claim for further development.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   

Subsequently, the RO granted service connection for epilepsy due to migraine headaches, and assigned a disability rating of 100 percent, effective June 30, 2016.  Additionally, the RO granted special monthly compensation (SMC) pursuant to 38 U.S.C. § 1114(s) for the Veteran's service-connected disabilities, effective June 30, 2016.  The Court has held that a 100 percent schedular rating does not necessarily render the issue of entitlement to a TDIU moot, as a TDIU could, in certain circumstances, render the Veteran eligible for SMC benefits pursuant to 38 U.S.C. § 1114 (s).  See Buie v. Shinseki, 24 Vet. App. 242 (2010); Bradley v. Peake, 22 Vet. App. 280 (2008).  Here, however, given that the Veteran is now service connected for a single disability rated 100 percent and SMC pursuant to 38 U.S.C. § 1114(s), the issue of entitlement to a TDIU from June 30, 2016 is moot.  The issue of entitlement to a TDIU prior to this date remains on appeal.

In a January 2017 rating decision, the RO granted entitlement to service connection for GERD.  This constitutes a full grant with regard to the claim for service connection for GERD and that issue is therefore no longer on appeal.  Holland v. Gober, 10 Vet. App. 433, 436 (1997) (an RO's award of service connection constitutes a full award of benefits on an appeal initiated by an NOD as to a previous RO decision denying service connection; to the extent that a veteran disagrees with the compensation level or effective date assigned in the RO decision granting service connection, "a separate NOD [is required] in order for them to be placed in appellate status for the first time.").

The Board's decision addressing the claim for service connection for RAD is set forth below.  The claim for entitlement to a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16 (b) is addressed in the REMAND portion of the decision below and is remanded to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's RAD, claimed as asthma, is related to his active military service.


CONCLUSION OF LAW

The criteria for service connection for RAD, claimed as asthma, have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. § 5103, 5103A; 38 C.F.R. § 3.159.   Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159. 

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.

II. Legal Principles and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was traceable to a disease or injury incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

In all cases, a Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111; 38 C.F.R. § 3.304 (b).  In other words, "[w]hen no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Veteran contends that his asthma is related to his active military service.  

Service treatment records do not reflect treatment or diagnosis of asthma.  In 1976, the Veteran was treated for an upper respiratory infection.  In 1983, the Veteran was treated for strep throat, pharyngitis, and tonsillitis.  In 1993, he complained of a cough, wheezing, and a sore throat and was subsequently treated for bronchitis. 

In an August 2008 statement, the Veteran reported that there is no reference to asthma in his medical record prior to his discharge from active duty in 1995.  He reported that he was misdiagnosed and was thought to have a cardiac problem.  However, he reported that the symptoms he was experiencing was not cardiac related, but asthma related.  

VA and private treatment records reflect that the Veteran was diagnosed with asthma in 1999 and has been receiving treatment for his asthma.  At various times during treatment, the Veteran reported that he has had asthma since childhood.  

In a December 2016 VA examination report, the examiner noted that the Veteran was diagnosed with asthma in 1999.  The examiner opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the potential signs of cardiac condition from 1992 to 1994 during service.  As rationale, the examiner stated that there was no evidence of asthma during his entire active duty service from June 1977 to February 1995.  He reported that there were many incidences where the Veteran complained of a sore throat and throat cultures were positive for strep (streptococcal pharyngitis).  He reported that there were very few times when the Veteran also mentioned a cough.  He stated that he could not find any reports of wheezing in his STR's outside of the one time he was diagnosed with self-limited bronchitis.  The examiner noted that in all of the notes in the Veteran's STRs complaining of chest pain and epigastric pain (from 1992 to 1994), not one of those incidences state that the Veteran complained of shortness of breath or had wheezing.  The examiner also reported that he asked the Veteran to find any references that he thought were related to his shortness of breath.  The examiner stated that the pages that the Veteran sent the examiner were unrelated issues.  One treatment note that the Veteran pointed out was a note that was concerned with an increased creatine phosphokinase test and the note reported no exercise intolerance.  Another note was from Evans Hospital emergency room where the Veteran was treated for a persistent cough.  The note indicated that his oxygen was normal and his lungs were clear.  The Veteran was treated with albuterol and Azmacort on November 30, 1998, which the examiner noted was after his active duty service.   The examiner noted that the Veteran was treated for RAD after service as well as asthma.  

Upon review of the evidence of record, the Board finds that service connection for RAD, claimed as asthma, is not warranted.  

Although there is some indication that the Veteran had asthma prior to service, all veterans are presumed sound at entry into service.  Moreover, while the entrance is not of record, absent evidence to the contrary, it is presumed that an entrance examination is provided prior to all periods of active duty service.  See Quirin v. Shinseki, 22 Vet. App. 390, n.5 (2009) (citing Lee v. Brown, 10 Vet. App. 336, 339 (1997) (the presumption of soundness applies even when the record of a veteran's entrance examination has been lost or destroyed while in VA custody)).  Given that the Veteran had a lengthy period of regular active duty service, he is presumed to have been sound as to his respiratory system at entry into service.

For the following reasons, the evidence does  not support a finding of service connection in this case.  The Veteran reported at various times after service that he had asthma as a child; however, STRs do not reflect any diagnosis or complaint of asthma and the Veteran was not diagnosed with asthma until 1999.  The Veteran contends, however, that there were symptoms of asthma in service that were misdiagnosed as cardiac symptoms.  The only medical opinion of record in this case specifically considered that contention.  The December 2016 VA examiner addressed all symptoms and treatment in service and explained why they were not indicative of asthma.  The VA examiner explained the reasons for the opinion based on an accurate characterization of the evidence.  The opinion is therefore entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  There is no contrary medical opinion in the evidence of record.

To the extent that the Veteran has opined that his RAD and asthma are related to service, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the Veteran's testimony as to the nature and etiology of his current asthma is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007) (lay person competent to identify varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  The Veteran's statements in this regard are therefore not competent.  To the extent that these lay statements are competent, the Board finds the specific, reasoned opinion of the VA examiner, which took account of the Veteran's lay statements, to be of greater probative weight than the Veteran's more general lay assertions.  Thus, the preponderance of the evidence is against a relationship between any respiratory disorder, to include RAD and asthma, and the Veteran's active duty service. 

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for RAD, claimed as asthma.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for RAD, claimed as asthma, is denied.


REMAND

The evidence of record reflects that the Veteran's service-connected disabilities may preclude him from securing and following substantially gainful employment taking into consideration his employment history, education, and training prior to June 30, 2016, the date the Veteran is in receipt of a combined 100 percent rating.  Specifically, the evidence shows that the Veteran's last date of employment was in June 2011.  Subsequently, the Veteran was awarded social security disability benefits, based, partly, on his service-connected disabilities.  

The Board notes that the Veteran did not meet the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) (2017) prior to June 30, 2016.  He was service connected for multiple disabilities, his combined rating was 60 percent based on service connected headaches, tachycardia, and GERD, and the disabilities were not of disabilities of one or both upper extremities, or of one or both lower extremities, disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system.

Even when the percentage requirements of 38 C.F.R. § 4.16 (a) are not met, however, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. § 4.16(b) (2017).  The Board cannot award TDIU on this basis in the first instance because 38 C.F.R. § 4.16 (b) requires that the RO first submit the claim to the Director, Compensation Service for consideration of a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001), Wages v. McDonald, 27 Vet. App. 233, 236 (2015).  As the record includes evidence of unemployability due to service connected disabilities prior to June 30, 2016, the issue of entitlement to a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) should be referred to the Director, Compensation Service for consideration of a TDIU. 

Accordingly, the matter remaining on appeal is REMANDED for the following action:

1.  Refer the claim of entitlement to a TDIU to the Director, Compensation Service for consideration of assignment of a TDIU on an extraschedular basis pursuant to 38 C.F.R. §4.16(b) prior to June 30, 2016.

2.  Upon completion of the foregoing and any other development deemed necessary, readjudicate the issue of entitlement to a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b), prior to June 30, 2016, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto. Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


